Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to application filed on 1/11/2021. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for providing relevant results to requests. 
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receive a request, wherein the request is associated with a user; determine a resource in relation to the request;
determine one or more resources in relation to a relationship, wherein the relationship exists between said resource and one or more participants, and the one or more participants are associated with the user; and present a response, wherein the response comprises at least one indication of at least one resource from among the one or more resources.
The claimed system simply describes series of steps for providing relevant results to requests. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, one or more memories having computer readable instructions, a device and digital resource to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 19 and 20.  Furthermore, the dependent claims 2-18 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered 
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 3 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim presents a negative limitation and tends to define the invention in terms of what it was not, rather than pointing out the invention. The negative limitation renders the claim indefinite. Correction is required.

Claim 12 recites the limitation “the response" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It will be examined as best understood.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Collins et al. U.S. Patent Pub. No. 2007/0027771(referred to hereafter as Collins).

As to claim 1, Collins teaches a system, comprising:
one or more processors (see at least paragraph 0010, processing system)
; and one or more memories (see paragraph 0116) communicatively coupled to the one or more processors when the system is operational, the one or more memories bearing computer-readable instructions that, when executed by the one or more processors, cause the system at least to:

determine a digital resource in relation to the request (see at least paragraphs 0056, 0080 and 0131, data retrieved based on a user request) ;
determine one or more digital resources in relation to a relationship, wherein the
relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user(see at least paragraphs 0054 and 0056 product reviews and relevant articles by others are presented to a customer as a result of a search); and
present a response to the device, wherein the response comprises at least one
indication of at least one digital resource from among the one or more digital resources (see at least paragraphs 0054 and 0056, presenting a result of a search to a customer).
As to claim 2, Collins teaches the system of claim 1, wherein the association between the user and the one or more participants is established prior to receiving the request (see at least paragraphs 0052 and 0095, information regarding viewers of the ad listings).  
As to claim 3, Collins teaches the system of claim 1, wherein the one or more digital resources comprise said digital resource (see at least paragraphs 0052 and 0095 collecting listings performance).  
As to claim 4, Collins teaches the system of claim 1, wherein the one or more digital resources do not comprise said digital resource (see at least 0074, filtering of unneeded data).  


As to claim 6, Collins teaches the system of claim 5, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: 
- 34 -Docker No. CHOW-0030-CON-2 determine that an activity performed by at least one participant from among the one or more participants is associated with said digital resource; and store the indication of the relationship between said digital resource and the one or more participants in the one or more memories (see at least paragraph 0041,  collecting data about customer visits and purchases made).  
As to claim 7, Collins teaches the system of claim 6, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: 
receive from the user an indication of at least one participant from among the one or more participants; and store the indication of the association between the user and the one or more participants in the one or more memories (see at least paragraph 0089, performing micro trending to determine terms that are popular).  
As to claim 8, Collins teaches the system of claim 1, wherein the one or more participants comprises a first participant, and there is no relationship between the first 
As to claim 9, Collins teaches the system of claim 1, wherein the one or more participants comprises a first participant, and there is no association between the first participant and the user (see at least paragraph 0054, stored product reviews alongside relevant articles are presented to customers).  
As to claim10, Collins teaches the system of claim 1, wherein the response does not comprise an indication of said digital resource (see at least paragraph 0147, searching related to search results).  
As to claim11, Collins teaches the system of claim 3, further comprising: 
wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources (see at least paragraphs 0006 and 0056, ranking of a listing results); and 
wherein the response comprises an indication of said digital resource, said digital resource is associated with another ranking among the two or more digital resources, and the other ranking is lower than said ranking associated with said digital resource among the two or more digital resources (see at least paragraphs 0006 and 0056, ranking of a listing results, listings usually have lower and higher ranking of items).  
As 12, Collins teaches the system of claim 3, further comprising: wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises an indication of said digital resource, 
As to claim13, Collins teaches the system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: determine that a threshold, or one or more criteria, for one or more applicable relationships between the one or more participants and said digital resource are met (see at least paragraph 0080, rules are applied to determine accuracy and relevance reviews of listings). 
 
As to claim14, Collins teaches the system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one indication of at least one digital resource from a plurality of digital resources, and the plurality of digital resources are determined, by the system, independently of the relationship (see at least paragraph 0090, result of relevant  data is displayed to end user).  
As to claim15, Collins teaches the system of claim 1, further comprising: wherein the one or more digital resources comprise an entry, and the entry comprises a value of an attribute to an entity; wherein the one or more digital resources comprise another entry, and the other entry comprises another value of the attribute to the entity; and 
As to claim16, Collins teaches the system of claim 15, further comprising: - 36 -Docker No. CHOW-0030-CON-2 wherein the request is a request for information in relation to the entity; and wherein the entry is determined to be more relevant than the other entry independently of the relationship, a score associated with the entry being higher than a score associated with the other entry (see at least paragraph 0074, a quality score component to provide metrics for measuring performance).  
As to claim 17, Collins teaches the system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the second collection of digital resources, further cause the system at least to: determine the association in relation to the user and the one or more participants; and determine the relationship in relation to said digital resource and the one or more participants.  
As to claim18, Collins teaches the system of claim 14, further comprising: wherein the plurality of digital resources comprise said digital resource; and wherein the one or more digital resources do not comprise said digital resource (see at least 0074, filtering of unneeded data).  
As to claim19, Collins teaches one or more non-transitory computer-readable storage media for enabling an online system to provide relevant results to requests, bearing computer-readable instructions that, when executed on a computer system, cause the computer system to perform operations comprising: 

determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user (see at least paragraphs 0054 and 0056 product reviews and relevant articles by others are presented to a customer as a result of a search); and 
presenting a response to the device, wherein the response comprises at least one indication of at least one digital resource from among the one or more digital resources (see at least paragraphs 0054 and 0056, presenting a result of a search to a customer).  
As to claim 20, Collins teaches a computer-implemented method for providing relevant results to online requests, comprising: 
- 37 -Docker No. CHOW-0030-CON-2 receiving a request from a device, wherein the request is associated with a user(see at least paragraphs 0006,0009 and 0010 and 0012, a user request); 
determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user(see at least paragraphs 0054 and 0056 product reviews and relevant articles by others are presented to a customer as a result of a search); and 
presenting a response to the device, wherein the response comprises at least one indication of at least one digital resource from among the one or more digital .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,626,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application (see tables below).


Instant application  17/146,488


1. A system, comprising:
one or more processors; and
one or more memories communicatively coupled to the one or more processors when the system is operational, the one 
when executed by the one or more processors, cause the system at least to:
receive a request from a device, wherein the request is associated with a user;
determine a digital resource in relation to the request;
determine one or more digital resources in relation to a relationship, wherein the
relationship exists between said digital resource and one or more participants, and the one
or more participants are associated with the user; and
present a response to the device, wherein the response comprises at least one
indication of at least one digital resource from among the one or more digital resources.


2. The system of claim 1, wherein the association between the user and the one or more participants is established prior to receiving the request.  
3. The system of claim 1, wherein the one or more digital resources comprise said digital resource.  
4. The system of claim 1, wherein the one or more digital resources do not comprise said digital resource.  
5. The system of claim 1, wherein an indication of the relationship between said digital resource and the one or more participants, and an indication of the association between the user and the one or more participants, are stored in the one or more memories.  

7. The system of claim 6, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: receive from the user an indication of at least one participant from among the one or more participants; and store the indication of the association between the user and the one or more participants in the one or more memories.  
8. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no relationship between the first participant and said digital resource.  
9. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no association between the first participant and the user.  
10. The system of claim 1, wherein the response does not comprise an indication of said digital resource.  

12. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises an indication of said digital resource, said digital resource is associated with another ranking among the two or more digital resources, and the other ranking is higher than said ranking associated with said digital resource among the two or more digital resources.  
13. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: determine that a threshold, or one or more criteria, for one or more applicable relationships between the one or more 
14. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one indication of at least one digital resource from a plurality of digital resources, and the plurality of digital resources are determined, by the system, independently of the relationship.  
15. The system of claim 1, further comprising: wherein the one or more digital resources comprise an entry, and the entry comprises a value of an attribute to an entity; wherein the one or more digital resources comprise another entry, and the other entry comprises another value of the attribute to the entity; and wherein the response comprises at least an indication of the entity, an indication of the attribute, and an indication of the other value.  
16. The system of claim 15, further comprising: - 36 -Docker No. CHOW-0030-CON-2 wherein the request is a request for information in relation to the entity; and wherein the entry is determined to be more relevant than the other entry independently of the relationship, a score associated with the entry being higher than a score associated with the other entry.  

18. The system of claim 14, further comprising: wherein the plurality of digital resources comprise said digital resource; and wherein the one or more digital resources do not comprise said digital resource.  
19. One or more non-transitory computer-readable storage media for enabling an online system to provide relevant results to requests, bearing computer-readable instructions that, when executed on a computer system, cause the computer system to perform operations comprising: receiving a request from a device, wherein the request is associated with a user; determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user; and presenting a response to the device, wherein the response comprises at least one indication of at least one 
20. A computer-implemented method for providing relevant results to online requests, comprising: - 37 -Docker No. CHOW-0030-CON-2 receiving a request from a device, wherein the request is associated with a user; determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user; and presenting a response to the device, wherein the response comprises at least one indication of at least one digital resource from among the one or more digital resources.

Patent No.9,626,405 

1. A computer-implemented method for providing relevant results to online search requests, comprising: determining from one or more databases, by an information retrieval system comprising 
    2. The method of claim 1, wherein determining that the association exists between the user and the set of participants comprises determining, by the information retrieval system, that the relationship exists between the user and 
    3. The method of claim 1, further comprising: receiving, by the information retrieval system, the digital resource from a member of the set of participants or another user; and storing, by the computer system, the digital resource at the one or more databases. 
    4. The method of claim 3, further comprising: receiving, by the information retrieval system, an indication of the set of participants from the user. 
    5. The method of claim 1, further comprising: wherein the relationship between the digital resource and the set of participants comprises an activity performed by a member of the set of participants in relation to the digital resource; and wherein the second set of digital resources comprises the digital resource. 
    6. The method of claim 5, further comprising: wherein determining the first set of digital resources comprises determining, by the information retrieval system, an ordered list of digital resources in relation to the request, wherein the ordered list of digital resources comprises the digital resource and another digital resource, and the other digital resource is from among the first set of digital resources; and wherein determining the second set of digital resources and presenting the response to the device comprise: determining that the other digital resource is not associated with the set of participants; generating the second set of digital resources based on at least the association, the relationship, and that the other digital resource has been determined not to be 
    7. The method of claim 5, further comprising: wherein determining the first set of digital resources comprises determining, by the computer system, a ranked list of digital resources, wherein the ranked list of digital resources comprises the digital resource and another digital resource, and the other digital resource is associated with a higher rank than the digital resource; wherein determining the second set of digital resources and presenting the response to the device comprise: determining that the other digital resource is not associated with the set of participants; generating the second set of digital resources based on at least the association, the relationship, and that the other digital resource has been determined not to be associated with the set of participants, wherein the second set of digital resources comprises another ranked list of digital resources, and the other ranked list of digital resources comprises the digital resource and the other digital resource, the other digital resource being associated with a rank lower than the digital resource; and presenting the other ranked list of digital resources to the device. 
    8. The method of claim 5, wherein determining that the relationship exists between the digital resource and the set of participants comprises: determining, by the information retrieval system, that a 
    9. The method of claim 1, wherein determining the second set of digital resources and presenting the response to the device comprise: presenting, by the information retrieval system, the second set of digital resources to the device based on at least the association and that a member of the set of participants associated an unfavorable rating or rank with the digital resource, wherein the second set of digital resources does not comprise the digital resource. 
    10. The method of claim 1, wherein determining the second set of digital resources and presenting the response to the device comprise: presenting, by the information retrieval system, the second set of digital resources to the device based on at least the association and that at least one member from among the set of participants associated a rating or rank with the digital resource. 
    11. The method of claim 1, wherein determining the second set of digital resources and presenting the response to the device comprise: determining, by the information retrieval system, that a threshold or a set of criteria for a number of applicable relationships between the set of participants and the digital resource is met; and presenting, by the information retrieval system, the second set of digital resources to the device based on at least the association and that the threshold or the set of criteria has been determined to be met, wherein the second set of digital resources comprises the digital resource. 

    13. The method of claim 1, further comprising: wherein each member of the second set of digital resources is associated with time information; and wherein determining the second set of digital resources and presenting the response to the device comprise: determining, by the information retrieval system, an ordered list of digital resources based on at least the relationship, the association, and the time information, wherein the second set of digital resources comprises the ordered list of the digital resources and the digital resource; and presenting, by the information retrieval system, the second set of digital resources. 
    14. The method of claim 1, further comprising: wherein each member of the second set of digital resources is associated with price information; and wherein determining the second set of digital resources and presenting the response to the device comprise: determining, by the information retrieval system, an ordered list of digital 
    15. The method of claim 1, further comprising: wherein the relationship between the digital resource and the set of participants comprise an activity performed by a member of the set of participants in relation to the digital resource; and wherein the second set of digital resources does not comprise the digital resource. 
    16. The method of claim 1, further comprising: receiving, by the information retrieval system, a second request from another user, the second request corresponding to the subject matter; determining from the one or more databases, by the information retrieval system, that an association does not exists between the set of participants and the other user; and presenting, by the information retrieval system, a third set of digital resources to another device, wherein the other device is communicatively coupled to the other user independently of the relationship. 
    17. A computer-implemented method for providing relevant results to online search requests, comprising: associating in one or more databases, by an information system comprising circuitry, a set of participants with a user, wherein the set of participants includes a first participant and a second participant; receiving, by the information system, a request from the user, wherein the request corresponds to a subject matter; 
    18. The method of claim 1, wherein presenting the response comprises presenting based on at least one score in the set of scores, by the information retrieval system, the response to the 
    19. The method of claim 1, wherein the second set of digital resources comprises more than one digital resources, and at least one digital resource from among the second set of digital resources is associated with at least one score from among the set of scores. 
    20. The method of claim 1, wherein the association between the set of participants and the user comprises a membership, wherein the membership comprises at least one participant from among the set of participants, and the user adds one or more members to the membership. 
    21. A system useful in an online information provider accepting requests for information, the system comprising: a processor; and a memory communicatively coupled to the processor when the system is operational, the memory bearing processor-executable instructions that, when executed on the system, cause the system to at least: receive an indication of a set of participants from a user; associate in one or more databases the set of participants with the user in relation to the indication of the set of participants; receive a request from the user; determine from the one or more databases a set of digital resources based on at least the request, wherein the set of digital resources comprises one or more digital resources; determine from the one or more databases that a relationship exists between the request and the set of participants in relation to the set of participants being associated with the user; determine from the one or more databases another set of digital 
    22. One or more non-transitory computer-readable storage media for enabling an online information retrieval system to provide relevant results, bearing computer-readable instructions that, when executed on a computer, cause the computer to perform operations comprising: associating in one or more databases a set of participants with a user, wherein the set of participants comprises one or more participants; in relation to associating the set of participants with the user, associating in the one or more databases a setting with the user; receiving a request from the user; in response to receiving the request, determining from the one or more databases a first set of digital resources and a second set of digital resources based on at least the request, wherein the first set and the second set of digital resources comprise one or more digital resources respectively; in relation to determining that the setting is on, determining that the first set of digital resources is not associated with the set of participants; and in relation to determining that the first set of digital resources is not associated with the set of participants, presenting a third set of digital resources to a device communicatively coupled to the user 
    23. The one or more non-transitory computer-readable storage media of claim 22, wherein the first set of digital resources and the second set of digital resources comprise entries, each entry being associated with an entity, and a first attribute associated with the entity, and a second attribute associated with the entity, the entity including an offer from a particular seller for a retail item, the first attribute including a submission time, and the second attribute including a price; and wherein presenting the third set of digital resources to the device comprises: selecting for each entity in the second set of digital resources an entry, the entry whose first attribute is associated with a value deemed more relevant than values being associated with first attributes of other entries, the other entries being associated with the entity; generating a list of digital resources based on at least the selected entries, the list of digital resources being sorted based on at least the second attribute; and presenting the list of digital resources to the device. 
    24. The one or more non-transitory computer-readable storage media of claim 22, further bearing computer-readable instructions that, when executed on a computer, cause the computer to perform operations comprising: receiving a request to set the setting off; and in relation to determining that the setting is off, presenting a fourth set of digital resources to the device based on at least 
    25. The one or more non-transitory computer-readable storage media of claim 24, further bearing computer-readable instructions that, when executed on a computer, cause the computer to perform operations comprising: receiving another request from the user, wherein the other request is semantically equivalent to the request; and in response to receiving the other request, determining the first set of digital resources and the second set of digital resources based on at least the other request. 
    26. A computer-implemented method for providing relevant results to online search requests, comprising: associating at one or more databases, by an information system comprising circuitry, a set of participants with a user, wherein the set of participants includes one or more participants; receiving, by the information system, a request from the user, wherein the request corresponds to a subject matter; determining from the one or more databases, by the information system, a first set of digital resources, wherein the first set of digital resources comprises one or more digital resources and corresponds to the subject matter; determining, by the information system, that a first relationship exists between a first digital resource and the set of participants based on at least a first activity in relation to the first digital resource performed by a participant, wherein the first digital resource is from among the first set of digital resources, the first digital resource is available at the one or more databases, the participant is from among the one or more participants, and the first activity comprises 
    27. The method of claim 26, further comprising: wherein determining that the first relationship exists comprises determining, by the information system, that the first relationship exists between the first digital resource and the set of participants and that a second relationship exists between a second digital resource and the set of participants based on at least a second activity in relation to the second digital resource performed by a participant, wherein the second digital resource is from among the first set of digital resources, the participant is from among the one or more participants, and the second activity comprises associating a favorable rating with second digital resource; and wherein presenting the second set of digital resources to the user comprises presenting, by the information system, the second set of digital resources to the device based on at least the first relationship and the second relationship, wherein the second set of digital resources comprises the second digital resource and does not comprise the first digital resource. 
    28. The method of claim 27, wherein the first set of digital resources comprises an ordered list of digital resources, and the second set of digital resources 
    29. A computer-implemented method for providing relevant results to online search requests, comprising: determining from one or more databases, by a search engine system comprising circuitry, that an association exists between a set of participants and a user, wherein the set of participants comprises one or more participants; receiving, by the search engine system, a request from the user, the request corresponding to a subject matter; determining from the one or more databases, by the search engine system, a first set of digital resources, wherein the first set of digital resources comprises one or more digital resources and corresponds to the subject matter; determining from the one or more databases, by the search engine system, that a relationship exists between a digital resource and the set of participants, wherein the digital resource is from among the first set of digital resources; determining, by the search engine system, a set of scores based on at least the association and the relationship, wherein each score in the set of scores is associated with a digital resource; and presenting, by the search engine system, a response to a device communicatively coupled to the user, wherein the response comprises a list of digital resources, or a list of one or more indications of digital resources, and the order of the list is based on at least the set of scores.





s 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 534,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application (see tables below).

Instant application  17/146,488


1. A system, comprising:
one or more processors; and
one or more memories communicatively coupled to the one or more processors when the system is operational, the one or more memories bearing computer-readable instructions that,
when executed by the one or more processors, cause the system at least to:
receive a request from a device, wherein the request is associated with a user;
determine a digital resource in relation to the request;
determine one or more digital resources in relation to a relationship, wherein the
relationship exists between said digital resource and one or more participants, and the one
or more participants are associated with the user; and
present a response to the device, wherein the response comprises at least one
indication of at least one digital resource from among the one or more digital resources.



3. The system of claim 1, wherein the one or more digital resources comprise said digital resource.  
4. The system of claim 1, wherein the one or more digital resources do not comprise said digital resource.  
5. The system of claim 1, wherein an indication of the relationship between said digital resource and the one or more participants, and an indication of the association between the user and the one or more participants, are stored in the one or more memories.  
6. The system of claim 5, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: - 34 -Docker No. CHOW-0030-CON-2 determine that an activity performed by at least one participant from among the one or more participants is associated with said digital resource; and store the indication of the relationship between said digital resource and the one or more participants in the one or more memories.  
7. The system of claim 6, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: receive from the user an indication of at least one participant from among the one or more participants; 
8. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no relationship between the first participant and said digital resource.  
9. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no association between the first participant and the user.  
10. The system of claim 1, wherein the response does not comprise an indication of said digital resource.  
11. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises an indication of said digital resource, said digital resource is associated with another ranking among the two or more digital resources, and the other ranking is lower than said ranking associated with said digital resource among the two or more digital resources.  
12. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is 
13. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: determine that a threshold, or one or more criteria, for one or more applicable relationships between the one or more participants and said digital resource are met.  
14. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one indication of at least one digital resource from a plurality of digital resources, and the plurality of digital resources are determined, by the system, independently of the relationship.  
15. The system of claim 1, further comprising: wherein the one or more digital resources comprise an entry, and the entry comprises a value of an attribute to an entity; wherein the one or more 
16. The system of claim 15, further comprising: - 36 -Docker No. CHOW-0030-CON-2 wherein the request is a request for information in relation to the entity; and wherein the entry is determined to be more relevant than the other entry independently of the relationship, a score associated with the entry being higher than a score associated with the other entry.  
17. The system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the second collection of digital resources, further cause the system at least to: determine the association in relation to the user and the one or more participants; and determine the relationship in relation to said digital resource and the one or more participants.  
18. The system of claim 14, further comprising: wherein the plurality of digital resources comprise said digital resource; and wherein the one or more digital resources do not comprise said digital resource.  
19. One or more non-transitory computer-readable storage media for enabling an online system to provide relevant results 
20. A computer-implemented method for providing relevant results to online requests, comprising: - 37 -Docker No. CHOW-0030-CON-2 receiving a request from a device, wherein the request is associated with a user; determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user; and presenting a response to the device, wherein the response comprises at least one indication of at least one digital resource from among the one or more digital resources.

Patent No. 10,534,829

1. A system, comprising: one or more processors; and one or more memories communicatively coupled to the one or more processors when the system is operational, the one or more memories bearing computer-readable instructions that, when executed by the one or more processors, cause the system at least to: receive a request from a user; determine a first collection of digital resources in relation to the request, wherein the first collection of digital resources comprises one or more digital resources; determine a second collection of digital resources based on at least a relationship, wherein the relationship exists between a digital resource and a collection of participants, the collection of participants is associated with the user, the collection of participants comprises one or more participants, the second collection of digital resources comprises one or more digital resources, and the digital resource is from among the first collection of digital resources, or the second collection of digital resources, or both the first collection and second collections of digital resources; and present a response to a device communicatively coupled to 
    2. The system of claim 1, wherein the first collection of digital resources comprises the digital resource. 
    3. The system of claim 2, further comprising: wherein two or more digital resources from among the first collection of digital resources are each associated with a ranking, and the digital resource is among the two or more digital resources; and wherein the response comprises the digital resource, or an indication of the digital resource, the digital resource is associated with another ranking, and the other ranking is lower than the ranking. 
    4. The system of claim 2, further comprising: wherein two or more digital resources from among the first collection of digital resources are each associated with a ranking, and the digital resource is among the two or more digital resources; and wherein the response comprises the digital resource, or an indication of the digital resource, the digital resource is associated with another ranking, and the other ranking is higher than the ranking. 
    5. The system of claim 1, wherein the second collection of digital resources comprises the digital resource. 
    6. The system of claim 1, wherein an indication of the relationship between the digital resource and the collection of participants, and an indication of the association between the user and the 
    7. The system of claim 6, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: determine that an activity performed by one or more members of the collection of participants is associated with the digital resource; and store the indication of the relationship between the digital resource and the collection of participants in the one or more memories. 
    8. The system of claim 7, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: receive an indication of the collection of participants from the user; and store the indication of the association between the user and the collection of participants in the one or more memories. 
    9. The system of claim 7, wherein the second collection of digital resources comprises the digital resource. 
    10. The system of claim 9, wherein the activity is deemed favorable in relation to the digital resource. 
    11. The system of claim 7, wherein the second collection of digital resources does not comprise the digital resource. 
    12. The system of claim 11, wherein the activity is deemed unfavorable in relation to the digital resource. 
    13. The system of claim 1, wherein the one or more memories further bear computer-readable instructions that, 
    14. The system of claim 1, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one digital resource from among the first collection of digital resources, or at least one indication of one or more digital resources from among the first collection of digital resources; and receive another request. 
    15. The system of claim 1, further comprising: wherein the first collection of digital resources comprises an entry, and the entry comprises a value of an attribute to an entity; wherein the second collection of digital resources comprises another entry, and the other entry comprises another value of the attribute to the entity; and wherein the response comprises at least an indication of the entity, an indication of the attribute, and an indication of the other value. 
    16. The system of claim 15, further comprising: wherein the request is a request for information in relation to the entity; and wherein the entry is determined to be more relevant than the other entry independently of the relationship, a score associated with the entry being higher than a score associated with the other entry. 

    18. The system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the second collection of digital resources, further cause the system at least to determine the second collection of digital resources in relation to the request and the relationship. 
    19. One or more non-transitory computer-readable storage media for enabling an online system to provide relevant results to requests, bearing computer-readable instructions that, when executed on a computer system, cause the computer system to perform operations comprising: receiving a request from a user; determining a first collection of digital resources in relation to the request, wherein the first collection of digital resources comprises one or more digital resources; determining a second collection of digital resources based on at least a relationship, wherein the relationship exists between a digital resource and a collection of participants, the collection of participants is associated with the user, the collection of participants comprises one or more participants, the second collection of digital resources comprises one or more digital resources, and the digital resource is from among the first collection of digital resources, or the second collection of 
    20. A computer-implemented method for providing relevant results to online requests, comprising: receiving a request from a user; determining a first collection of digital resources in relation to the request, wherein the first collection of digital resources comprises one or more digital resources; determining a second collection of digital resources based on at least a relationship, wherein the relationship exists between a digital resource and a collection of participants, the collection of participants is associated with the user, the collection of participants comprises one or more participants, the second collection of digital resources comprises one or more digital resources, and the digital resource is from among the first collection of digital resources, or the second collection of digital resources, or both the first collection and second collections of digital resources; and presenting a response to a device communicatively coupled to the user, wherein the response comprises at least one digital resource from among the second collection of digital resources, or at least one indication of one or more digital resources from among the second collection of digital resources. 




Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 891,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application (see tables below).

Instant application  17/146,488


1. A system, comprising:
one or more processors; and
one or more memories communicatively coupled to the one or more processors when the system is operational, the one or more memories bearing computer-readable instructions that,
when executed by the one or more processors, cause the system at least to:
receive a request from a device, wherein the request is associated with a user;
determine a digital resource in relation to the request;
determine one or more digital resources in relation to a relationship, wherein the
relationship exists between said digital resource and one or more participants, and the one
or more participants are associated with the user; and
present a response to the device, wherein the response comprises at least one



2. The system of claim 1, wherein the association between the user and the one or more participants is established prior to receiving the request.  
3. The system of claim 1, wherein the one or more digital resources comprise said digital resource.  
4. The system of claim 1, wherein the one or more digital resources do not comprise said digital resource.  
5. The system of claim 1, wherein an indication of the relationship between said digital resource and the one or more participants, and an indication of the association between the user and the one or more participants, are stored in the one or more memories.  
6. The system of claim 5, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: - 34 -Docker No. CHOW-0030-CON-2 determine that an activity performed by at least one participant from among the one or more participants is associated with said digital resource; and store the indication of the relationship between said digital resource and the one or more participants in the one or more memories.  
7. The system of claim 6, wherein the one or more memories further bear computer- readable instructions that, when executed 
8. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no relationship between the first participant and said digital resource.  
9. The system of claim 1, wherein the one or more participants comprises a first participant, and there is no association between the first participant and the user.  
10. The system of claim 1, wherein the response does not comprise an indication of said digital resource.  
11. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises an indication of said digital resource, said digital resource is associated with another ranking among the two or more digital resources, and the other ranking is lower than said ranking associated with said digital resource among the two or more digital resources.  

13. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: determine that a threshold, or one or more criteria, for one or more applicable relationships between the one or more participants and said digital resource are met.  
14. The system of claim 1, wherein the one or more memories further bear computer- readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one indication of at least one digital resource from a plurality of digital resources, and the plurality of digital resources are determined, by the system, independently of the relationship.  

16. The system of claim 15, further comprising: - 36 -Docker No. CHOW-0030-CON-2 wherein the request is a request for information in relation to the entity; and wherein the entry is determined to be more relevant than the other entry independently of the relationship, a score associated with the entry being higher than a score associated with the other entry.  
17. The system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the second collection of digital resources, further cause the system at least to: determine the association in relation to the user and the one or more participants; and determine the relationship in relation to said digital resource and the one or more participants.  
18. The system of claim 14, further comprising: wherein the plurality of digital resources comprise said digital resource; and wherein the one or more digital 
19. One or more non-transitory computer-readable storage media for enabling an online system to provide relevant results to requests, bearing computer-readable instructions that, when executed on a computer system, cause the computer system to perform operations comprising: receiving a request from a device, wherein the request is associated with a user; determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user; and presenting a response to the device, wherein the response comprises at least one indication of at least one digital resource from among the one or more digital resources.  
20. A computer-implemented method for providing relevant results to online requests, comprising: - 37 -Docker No. CHOW-0030-CON-2 receiving a request from a device, wherein the request is associated with a user; determining a digital resource in relation to the request; determining one or more digital resources in relation to a relationship, wherein the relationship exists between said digital resource and one or more participants, and the one or more participants are associated with the user; and presenting a response to the device, wherein the 

Patent No.10,891,346
1. A system, comprising: one or more processors; and one or more memories communicatively coupled to the one or more processors when the system is operational, the one or more memories bearing computer-readable instructions that, when executed by the one or more processors, cause the system at least to: receive a request from a device, wherein the request is associated with a user; determine one or more first digital resources in relation to the request; determine one or more second digital resources based on at least a relationship, wherein the relationship exists between a digital resource and one or more participants, the one or more participants are associated with the user, and said digital resource is associated with the one or more first digital resources, or the one or more second digital resources, or both the one or more first digital resources and the one or more second digital resources; and present a response to the device, wherein the response comprises at least one digital 
    2. The system of claim 1, wherein the association between the user and the one or more participants is established prior to receiving the request. 
    3. The system of claim 1, wherein the one or more first digital resources comprise said digital resource. 
    4. The system of claim 1, wherein the one or more second digital resources comprise said digital resource. 
    5. The system of claim 1, wherein an indication of the relationship between said digital resource and the one or more participants, and an indication of the association between the user and the one or more participants, are stored in the one or more memories. 
    6. The system of claim 5, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: determine that an activity performed by at least one participant from among the one or more participants is associated with said digital resource; and store the indication of the relationship between said digital resource and the one or more participants in the one or more memories. 
    7. The system of claim 6, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: receive an indication of at least one 
    8. The system of claim 6, wherein the one or more second digital resources comprise said digital resource. 
    9. The system of claim 1, wherein the one or more participants comprise one or more other users. 
    10. The system of claim 1, wherein the response does not comprise a third digital resource, wherein the third digital resource is from among the one or more first digital resources. 
    11. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more first digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises said digital resource, or an indication of said digital resource, said digital resource is associated with another ranking among the two or more digital resources, and the other ranking is lower than said ranking associated with said digital resource among the two or more digital resources. 
    12. The system of claim 3, further comprising: wherein two or more digital resources from among the one or more first digital resources are each associated with a ranking, and said digital resource is among the two or more digital resources; and wherein the response comprises said digital resource, or an indication of said digital resource, said digital resource is associated with 
    13. The system of claim 1, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: determine that a threshold, or one or more criteria, for one or more applicable relationships between the one or more participants and said digital resource are met. 
    14. The system of claim 1, wherein the one or more memories further bear computer-readable instructions that, when executed by the one or more processors, cause the system at least to: present another response to the device, wherein the other response comprises at least one digital resource from among the one or more first digital resources, or at least one indication of one or more digital resources from among the one or more first digital resources. 
    15. The system of claim 1, further comprising: wherein the one or more first digital resources comprise an entry, and the entry comprises a value of an attribute to an entity; wherein the one or more second digital resources comprise another entry, and the other entry comprises another value of the attribute to the entity; and wherein the response comprises at least an indication of the entity, an indication of the attribute, and an indication of the other value. 
    16. The system of claim 15, further comprising: wherein the request is a request for information in relation to the 
    17. The system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the second collection of digital resources, further cause the system at least to: determine the relationship in relation to the user and the one or more participants; and determine the one or more second digital resources in relation to the relationship. 
    18. The system of claim 1, further comprising: wherein the instructions that, when executed on the system, cause the system at least to determine the one or more second digital resources, further cause the system at least to: determine the one or more second digital resources in relation to the request and the relationship. 
    19. One or more non-transitory computer-readable storage media for enabling an online system to provide relevant results to requests, bearing computer-readable instructions that, when executed on a computer system, cause the computer system to perform operations comprising: receiving a request from a device, wherein the request is associated with a user; determining one or more first digital resources in relation to the request; determining one or more second digital resources based on at least a relationship, wherein the relationship exists between a digital resource and one or more participants, the one or more participants are associated with the user, 
    20. A computer-implemented method for providing relevant results to online requests, comprising: receiving a request from a device, wherein the request is associated with a user; determining one or more first digital resources in relation to the request; determining one or more second digital resources based on at least a relationship, wherein the relationship exists between a digital resource and one or more participants, the one or more participants are associated with the user, and said digital resource is associated with the one or more first digital resources, or the one or more second digital resources, or both the one or more first digital resources and the one or more second digital resources; and presenting a response to the device, wherein the response comprises at least one digital resource from among the one or more second digital resources, or at least one indication of at least one digital resource from among the one or more second digital resources.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dollard et al. U.S. Patent pub. No. 2010/0011282 discloses queries to receive a comprehensive listing of annotations which are relevant and ranking said annotations in order of both relevance to query and user.
Zivov U.S. Patent Pub. No. 2007/0294127, discloses a system and method for ranking and recommending products or services by parsing natural-language text and converting it into numerical scores.
Kessler et al. U.S Patent Pub. No. 2014/0244423, discloses a system that processes user data. During operation, the system obtains a set of ranking engines for a set of products and selects a ranking engine from the set of ranking engines. Next, the system provides the user data for a user to the ranking engine and obtains, in response to the provided user data, a list of ranked products for the user from the ranking engine. Finally, the system provides the products to the user based on the list to facilitate selection of one or more of the products by the user.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2457